Citation Nr: 0512493	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  04-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated at 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946 and from January 1947 to January 1950.  This matter 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho (RO).

A motion to advance this case on the Board's docket, which 
was received by the Board on April 5, 2004, was granted by 
the Board on April 8, 2004, for good cause.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by social impairment, 
impairment of short-term memory, nightmares, intrusive 
thoughts, sleep disturbances, depression, and difficulty in 
establishing and maintaining effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in August 2002, May 2004 and November 2004 that 
VA would obtain all service personnel and service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disability, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and was also 
notified in the statement of the case, and a supplemental 
statement of the case, what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  The veteran was given VA examinations for PTSD in 
September 2002 and December 2004.  Thus, VA's duty to assist 
has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2004).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Although the regulations do not give 
past medical reports precedence over current findings, the 
Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Id.; 
Powell v. West, 13 Vet. App. 31, 34 (1999).

A VA psychiatric examination of the veteran was conducted in 
September 2002.  The Board found this examination inadequate 
for rating purposes because the examiner did not have access 
to the veteran's claims file in conjunction with the 
examination, and so the case was remanded in April 2004 for a 
new examination.  The veteran's September 2002 reports of 
symptoms and the examiner's objective findings remain, 
however, relevant to the instant issue.

The examiner noted that the veteran's nutrition and hygiene 
"both looked excellent."  The veteran was dressed 
appropriately and comfortably for the season and the 
occasion.  The veteran had good eye contact throughout the 
interview, and displayed no psychomotor agitation.  He 
appeared "fairly relaxed in his demeanor."  The veteran's 
expressive, reactive and spontaneous movements were 
"moderately" constricted," but he displayed no difficulty 
with goal directed behavior.  The veteran was observed as 
"friendly and forthcoming," but his recollection was 
"incomplete and vague."  The veteran reported his mood as 
"somewhat low" and his affect was observed as "mildly 
depressed with a fairly monotonic change pattern."  The 
veteran had a "blunted" range of responsiveness.  The 
veteran was alert and oriented to person, place, time, and 
purpose.  He had a "good deal of difficulty with content and 
process oriented knowledge problems."  The examiner noted 
that these problems seemed "memory related."  The examiner 
stated, "I would expect however that he is at least 
performing at the low-average level of functioning."  The 
veteran displayed "serious difficulties with concentration 
and attention," and his memory appeared "moderately to 
severely impaired."  The veteran was noted to show "partial 
insight" into his mental health difficulties.

The veteran was noted to be taking prescription medication 
interventions.  He was also noted to display good judgment 
towards future goals and the means to achieve them.  The 
veteran did not display any ruminations, obsessions, 
delusions, hallucinations, or compulsions.  He reported 
"fleeting and unintentional" suicidal and homicidal 
ideations.  The veteran's thinking processes were "severely 
tangential" with "a good deal of effort being required to 
bring him back toward appropriate responses for inquiries 
made."  The veteran denied and legal or medical issues.  He 
reported being a recovering alcoholic for 28 years, with no 
relapses, and that he did not use any other "recreational 
substances."

The veteran's condition was diagnosed as PTSD, to include a 
diagnosis of "Dementia, not otherwise specified," and his 
Global Assessment of Functioning (GAF) score was assigned at 
60.  GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score of 51 to 60 indicates moderate 
symptoms such as flat affect, circumstantial speech, and 
occasional panic attacks.  


A score in this 51 to 60 range could also indicate moderate 
difficulty in social or occupational functioning such as few 
friends and conflicts with co-workers.  See QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

The veteran was granted service connection for PTSD in July 
1996, which was evaluated as 10 percent disabling from 
January 1994, the date of the original claim.  A 10 percent 
disability rating for PTSD contemplates occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or; the symptoms are controlled by continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  In August 2002, the 
veteran filed a claim for an increased disability evaluation 
for PTSD.  By an October 2002 rating decision, the veteran's 
evaluation was increased to 30 percent from August 7, 2002, 
the date of the claim for increase.  A 30 percent disability 
rating for PTSD contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  Id.

Following an April 2004 Board remand order, the veteran 
underwent another VA psychiatric examination.  Based on this 
examination, the RO issued a rating decision in March 2005, 
which granted a 50 percent disability evaluation for PTSD, 
effective from August 7, 2002, the date of the claim for 
increase.  A 50 percent evaluation for PTSD is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(for example, retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

As stated in the veteran's January 2003 notice of 
disagreement, the veteran believes that his PTSD warrants a 
higher disability rating.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  A 100 percent evaluation 
for PTSD requires total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

VA outpatient treatment notes dated from November 2002 to 
December 2002 indicate that the veteran's mood had improved 
with medication.  He denied side effects and reported that 
his nightmares had "changed" with the use of medication.  A 
December note indicated that the veteran did not take his 
medication regularly, "I just take the meds when I need 
to."  He also reported "fair" sleep, but with persistent 
nightmares over five to seven months.

The veteran underwent a psychiatric evaluation in February 
2003 to evaluate him for "possible dementia."  Relative to 
the veteran's PTSD, the examiner noted that the veteran "had 
some chronic problems with PTSD," and noted recurrent dreams 
and nightmares about World War II.  The veteran reported that 
he was unable to watch "any news or other TV programs where 
he sees violence, or anyone getting injured, as that brings 
back a lot of memories of the war."  The veteran was also 
noted as being treated for depression, and that the condition 
had improved with medication.  The veteran was observed to be 
pleasant and cooperative with coherent speech, which was 
organized and normal in rate.  He was noted as "negative for 
suicide, homicide or psychosis."  His affect was appropriate 
and his mood was "fairly normal" in range.  The veteran's 
conditions were diagnosed as mild dementia, PTSD, and 
depression.

An outpatient treatment note dated in March 2003 reveals that 
the veteran was taking his medication on a regular basis, and 
denied side effects.  The note indicated that he was 
"stable."  He reported "breakthrough" nightmares 
occasionally.  The medication was noted to have improved his 
memory.

A July 2003 outpatient treatment note indicates that the 
veteran stated, "I am sleeping very well."  An exacerbation 
of nightmares was noted to have been triggered by July 4th 
fireworks.  It was also recorded that the veteran was taking 
his antidepressant every day.  An August 2003 note indicates 
that the veteran was taking his medication as prescribed, was 
"fairly stable," and had fewer dreams with improved 
insomnia.  An October 2003 note shows that the veteran was 
taking his medication every other night, but was "unable" 
to give the examiner a reason for this change.  His mood was 
noted to be "good," and his nightmares and sleep were 
managed well.

Upon a December 2004 VA psychiatric examination, the veteran 
was observed as having difficulties with immediate and recent 
memory and attention.  He reported having no friends or other 
social group interactions.  The veteran also reported "re-
experiencing" the traumatic experiences he had in combat, 
and that he had recurrent and "retrusive" distressing 
recollections and dreams.  The veteran was noted to 
experience psychological distress and reactivity upon 
exposure to environmental stimuli that reminded him of his 
experienced traumas.  The veteran engaged in "persistent 
avoidance" of such stimuli, and was noted to experience 
"re-trauma" with surprise.  He was noted to have a numbing 
of his general responsiveness.  The examiner observed that 
the veteran had a "restricted range of affect, to especially 
include positive affect."  The veteran was noted to have 
increased arousal, mild sleep impairment, difficulty with 
conversation, and an exaggerated startle response.

The veteran reported no legal issues.  He had good speech and 
executive functioning in his ability to follow instructions.  
There were no suicidal or homicidal ideations, and no 
hallucinations.  The veteran was noted to have a "fund of 
information" about his own life's experiences.  It was also 
suggested that, with assistance, the veteran could manage his 
own funds.  The veteran thoughts were sequential, logical and 
goal-directed.  His mood was reported as "okay."  The 
veteran's affect was euthymic with a "very fluid change 
pattern."  He displayed intensity congruent with the 
subjects discussed and "the topics at hand."  The veteran 
had no ruminations, obsessions, or compulsions.

The veteran was noted as living alone, but with a great deal 
of assistance from his family of nieces and nephews.  The 
veteran reported that his family helped with "getting 
around," and with shopping, chores and cleaning.  He 
reported that if he doesn't call his family by noon, someone 
from his family calls him.  He indicated that his apartment 
was comfortable and "very secure."  The veteran also 
reported that his family took him to Christmas Eve mass just 
days prior to the examination.

The veteran's condition was again assigned the diagnosis of 
PTSD, and he was also diagnosed with dementia.  He was 
assigned a GAF score of 50.  A GAF score of 41 to 50 
indicates serious symptoms, such as suicidal ideation and/or 
severe obsessional rituals.  A score in this 41 to 50 range 
could also indicate serious impairment in social or 
occupational functioning, e.g., having no friends and an 
inability to keep a job.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

The examiner discussed the veteran's diagnosed dementia and 
indicated that it appeared to have worsened since the 
veteran's last evaluation.  The examiner also noted that the 
veteran's current GAF score of 50 was partially attributable 
to the dementia, and stated, "I would expect that the GAF 
would in fact be at least a little bit higher if [indeed] 
dementia were not present, and the veteran's only problems 
were the [PTSD] problems."

With consideration of the relevant medical evidence of 
record, the Board finds that the manifestations of the 
veteran's PTSD warrant no more than a 50 percent evaluation.  
The veteran has positive family relations, functions 
"executively," has sequential, logical and goal-directed 
thoughts, and does not have suicidal ideation, obsessional 
rituals, illogical, obscure, or irrelevant speech.  He is 
also able to live alone, although with a great deal of help 
from family members.  However, there is no evidence of near-
continuous panic or depression that affects the ability to 
function independently, appropriately, and effectively.  
Moreover, there is no evidence of impaired impulse control 
such as unprovoked irritability with periods of violence.  
Accordingly, a rating in excess of 50 percent is not 
warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability evaluation in excess of 50 percent for PTSD is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


